Citation Nr: 9918290	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for dizziness and/or 
balance problems, claimed as secondary to service-connected 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the veteran's claim on 
appeal.  The veteran, who had active service from May 1971 to 
August 1976, appealed that decision to the BVA.  This case 
was remanded for additional development in March 1997 and has 
been returned to the Board for appellate review. 


FINDINGS OF FACT

Dizziness and/or balance problems have not been shown by 
competent medical evidence to be causally or etiologically 
related to service or to any service-connected disability.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
dizziness and/or balance problems is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7Vet. App. 439, 448 (1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The veteran contends that dizziness and/or balance problems 
are due to service-connected bilateral hearing loss and 
tinnitus.  Service medical records noted no complaints of, or 
treatment for, dizziness or loss of balance.  The veteran's 
separation examination report indicated that the veteran had 
hearing loss, and service connection for hearing loss was 
granted in June 1985.  Service connection for tinnitus was 
granted in December 1994.  

A January 1995 VA examination report noted that the veteran 
reported a four to five year history of occasional dizziness, 
or "loss of orientation and space" brought on by sudden 
turns of the head.  The examiner suggested that the veteran 
receive an electronystagmography (ENG) to help determine the 
cause of the dizziness.  But after diagnosing the veteran 
with bilateral high frequency neurosensory hearing loss with 
associated tinnitus probably related to some noise exposure 
in service, the examiner commented that "dizzy spells which, 
in most circumstances, are not directly related to noise 
exposure unless there has been a severe episode such as a 
concussive noise or a noise loud enough to cause an inner ear 
concussion-I did not get that from the [veteran's] history. . 
. ."

Additional VA examinations, including an ENG study, were 
conducted in January and February 1998.  The veteran 
continued to complain of periods of dizziness, including one 
instance when he fell and was reportedly unconscious for 
three to four minutes.  In July 1998, a VA examiner stated 
that he did not have an explanation for the cause of the 
veteran's dizziness.  He indicated further, however, that he 
did not feel there was "any connection between [the 
veteran's] balance problems and his tinnitus/hearing loss. . 
. .  Hearing loss from exposure to loud noises does not 
usually damage the balance mechanisms in the inner ear."  
Following a review of laboratory blood tests and magnetic 
resonance imaging tests, the examiner, in an addendum, stated 
"there is no clinical evidence to support a specific 
etiology for [the veteran's] dizziness at this time."  

The veteran has not presented any competent evidence of a 
nexus between dizziness/balance problems, and service-
connected tinnitus and hearing loss.  Indeed, the only 
medical opinion addressing this matter explicitly discounted 
such a link.  Although the veteran maintains that there is a 
relationship between dizziness/balance problems and service-
connected tinnitus and hearing loss, as a layman he is not 
competent to address issues requiring expert opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because of the lack of a competent medical opinion of a nexus 
between dizziness/balance problems and service-connected 
tinnitus and hearing loss, the Board finds that the veteran's 
claim is not well grounded and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for a claim for service connection for 
dizziness and/or balance problems.  See Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995).  Simply put, the veteran need to 
submit medical evidence to support his lay contention that 
his dizziness and/or balance problems are related to his 
service connected hearing loss and tinnitus.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for dizziness and/or balance problems is 
denied.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

